Motion of the defendant Fred H. Rapp granted, amending decision handed down December 3, 1919 [See 189 App. Div. 539], so as to provide that the judgment as modified be affirmed, without costs of the appeal to any party.
Admitted to practice as attorneys and counselors at law at the November Term, 1919, upon examination: James Shepherd Styron, of Syracuse; *929Bernard Mayer Cohen, of Buffalo; William C. Warren, Jr., of Buffalo; Charles I. Martina, of Buffalo; Raymond J. Brown, of Syracuse; Daniel Scanlon, of Syracuse; Ethel Cantor, of Buffalo; Solomon J. Berkwitt, of Buffalo; John J. Fitzgerald, of Buffalo; William H. Reiley, Jr., of Syracuse; Arthur L. Cohen, of Syracuse; Victor B. Wylegala, of Buffalo; Augustine J. Martone, of Rochester; Wilton A. Block, of Rochester; Wilton McK. Taylor, of Buffalo; Edgar H. Hedley, of Buffalo; David Collis Wager, of Utica; Warren Winkelstein, of Syracuse; Maynard C. Schaus, of Buffalo; Ransford C. Marscher, of Syracuse; Frederick S. Parker, of Auburn; Max M. Vbllen, of Buffalo; Eldyn V. Champlin, of Alfred; Donald B. Stanbro, of Buffalo; George T. Franklin, of Ovid; John E. McAuliffe, of Olean.